Citation Nr: 1735581	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  12-25 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for carpal tunnel syndrome of the right hand.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	John Dorrity, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K.M. Walker, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1975 to March 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

In November 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  The record was held open for 30 days for the veteran to submit additional evidence.  

The Board remanded the case for further development in January 2014.  The case has since been returned for appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


REMAND

The Veteran was afforded a VA examination in May 2014 in connection with his claim for service connection for hepatitis C.  However, in rendering her opinion, the examiner did not address the Veteran's assertion that he had symptomatology in service that was an early manifestation of hepatitis C.  In this regard, he stated that he first noticed fatigue, diarrhea, loss of appetite, muscle aches, and frequent colds in service.  His service treatment records do document an instance of nausea in September 1978 and treatment for pharyngitis is April 1977.   Therefore, an additional medical opinion is needed.

The Veteran was also afforded a VA examination in May 2014 in connection with his claim for service connection for carpal tunnel syndrome.  The examiner observed that he had a cyst removal on the base of the index finger in service, but found that it was less likely to result in carpal tunnel syndrome.   He also noted that there was no treatment related to his claimed right carpal tunnel syndrome in the service treatment records.  However, in responding to whether the disorder could be related to his duties in service, the examiner stated that he could not resolve these issues without resorting to mere speculation.  The Board notes that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  See, e.g., McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Jones v. Shinseki, 23, Vet. App. 382, 389-90 (2010) (noting that the phrase, "without resort to mere speculation," must not become a mantra that short circuits the careful consideration to which each claimant's case is entitled).  Therefore, the Board finds that an additional VA medical opinion is necessary. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for hepatitis C and right carpal tunnel syndrome.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding VA medical records should also be obtained and associated with the claims file.

2.   After completing the above development, the AOJ should refer the Veteran's claims file to the appropriate May 2014 VA examiner, or, if that examiner is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of the Veteran's carpal tunnel syndrome of the right hand.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions. 

The VA examiner is advised that the Veteran contends that he first noticed symptoms of numbness, tingling, and difficulty grasping in the right hand during service in 1976 when he began his work as a photo processing specialist.  He claims that his symptoms became progressively worse over the years.  The Veteran's service treatment records do not reveal any treatment or diagnosis or symptoms for right hand carpal tunnel syndrome.  Following his military service, the Veteran was treated for right hand carpal tunnel syndrome in 2003.  He underwent right carpal tunnel release surgery at that time. 

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, such as observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not the Veteran's right hand carpal tunnel syndrome manifested during service or is otherwise related to his period of service. 

In rendering this opinion, the examiner should address whether the Veteran's in-service duties in his military occupational specialty as a photo processing specialist caused right hand carpal tunnel syndrome to develop due to repetitive motion of the right hand or Kodak chemical exposure. See hearing testimony for description of Veteran's in-service duties.  The examiner should also address if the Veteran's documented in-service second right finger ganglion cyst caused his carpal tunnel syndrome to develop.

The examiner should not resort to mere speculation.  He or she should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that the current disability is either likely or unlikely the result of an event, injury, or disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to its being the result of some other factor or factors.

A clear rationale for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3. After completing the above development, the AOJ should refer the Veteran's claims file to the appropriate May 2014 VA examiner, or, if that examiner is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of the Veteran's hepatitis C.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions. 

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, such as observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The VA examiner is advised that the Veteran contends that he contracted hepatitis C during service by way of a contaminated air gun used for inoculations.  He claims that the air gun was visibly coated with the blood of the soldier who went before him. See hearing testimony for Veteran's description of contaminated air gun.  The Veteran denies any other in-service risk factors.  Service treatment records do not mention hepatitis.  However, the Veteran says that he first noticed notice symptoms of fatigue, diarrhea, loss of appetite, muscle aches, and frequent colds during service, which he attributes to hepatitis C.

The Veteran's service treatment records document an instance of nausea in September 1978 and treatment for pharyngitis is April 1977. In his December 1978 report of medical history upon separation, the Veteran denied painful joints, cramps, frequent indigestion, stomach trouble, weight loss, jaundice, or hepatitis.  His December 1978 separation examination indicated he had no tattoos at that time. 

Following his military service, the Veteran denies any intravenous or intranasal drug use or high-risk sexual activity.  The Veteran was first diagnosed with hepatitis C according to a private February 1992 blood test.  An April 2011 lay affidavit from a tattoo artist indicated that the Veteran got his first tattoos in the summer of 1992 (which is after he was diagnosed with hepatitis C).  However, a private October 1992 medical letter specifically documented the Veteran's report that "he did have a hepatitis exposure with exposure to his ex-wife who was an IV drug user."  His ex-wife subsequently passed away due to an overdose. 

The examiner is also advised that the Veterans Benefits Administration (VBA) has published guidance for adjudicating hepatitis C claims.  A VBA Fast Letter issued in June 2004 noted that, despite the lack of any scientific evidence to document transmission of hepatitis C with air gun injectors, it is "biologically plausible."  As such, the letter made clear that "it is essential that the report upon which the determination of service connection is made includes a full discussion of all modes of transmission, and a rationale as to why the examiner believes the air gun was the source of the Veteran's hepatitis C." See VBA Fast Letter 04-13 (June 29, 2004).

After consideration of the above, the examiner should state whether it is at least as likely as not the Veteran's hepatitis C is causally or etiologically related to the his in-service inoculation by way of an air gun.  In rendering this opinion, the examiner should discuss the Veteran's multiple risk factors both in-service and post-service, including post-service sexual activity with his ex-wife who was an intravenous drug user with hepatitis. 

The examiner should also address the Veteran's contention that he had symptomatology in service that was an early manifestation of hepatitis C.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  The AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. 

5.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

6.  Thereafter, the AOJ should consider all of the evidence of record, and readjudicate the issues on appeal.  If the benefit sought is not granted, the AOJ should issue a Supplemental Statement of the Case and allow the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




